Citation Nr: 1609714	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2002, with active duty for training (ACDUTRA) from November 1987 to February 1988, and interim National Guard service.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a May 2013 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In September 2013, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The Board's September 2013 decision also remanded the issue of service connection for tinnitus.  Upon remand, in a December 2013 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent evaluation effective from March 2007.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2013 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, that matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service and current audiometry testing shows a hearing loss disability for VA purposes, but the evidentiary record is not in equipoise in showing that the hearing loss is a result of the in-service noise exposure.

2.  The Veteran experienced a neck injury during service and is currently diagnosed with a neck condition, but the most probative evidence tends to make it more likely than not that the current condition is related to the natural aging process and is not a result of or worsened by his service.  

3.  The Veteran is currently diagnosed with a left knee condition and is service-connected for a right knee disability, but the most probative evidence tends to make it more likely than not that the current condition is related to the natural aging process and is not a result of or worsened by his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria to establish service connection for a left knee disability, including as secondary to a service-connected right knee disability, are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent letters in November 2005, April 2006, and May 2007, which provided the essential information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations were conducted in October 2013, with an addendum in November 2013, and supplemental opinion in December 2013.  These opinions are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not affirmatively note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  Instead, the VLJ, in conjunction with the Veteran's representative, asked specific questions eliciting testimony regarding the elements for establishing service connection.  The VLJ did specifically seek to identify any pertinent evidence not currently associated with the claims.  See Board Hr'g Tr. 7, 10, 18.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

C. Stegall Compliance

The Board also finds that there was substantial compliance with the September 2013 Board remand directives.  Specifically, as directed, the Veteran underwent VA examinations in October 2013 to address the complex nexus questions raised by his claims.  These VA examinations, taken together with a November 2013 addendum and a December 2013 supplemental opinion, are adequate to resolve the issues.  Finally, the matter was readjudicated in a December 2013 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
 
A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Active Duty for Training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).   Service connection may be granted for injury or disease incurred or aggravated in ADT.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (IADT), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred or aggravated in IADT, but not for disease (except from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training).  38 U.S.C.A. § 101(24).  

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of sound condition under 38 U.S.C.A. § 1111 may apply for any period of ADT or IADT.  Initially, the claimant must have had "veteran" status prior to that period of service, which is satisfied if he performed any prior period of active duty service [or, "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in [the] line of duty."].  However, even with "veteran" status, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous to the period of ADT or IADT.  "In the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010).

A presumption of aggravation is not applicable to a veteran seeking service connection based on a period of activity duty for training or inactive duty for training.  Service connection will only be warranted if the evidence directly shows both that (1) a worsening of the condition occurred during the period of active duty for training and (2) that the worsening was caused by the period of active duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (explaining that the presumption of aggravation only applies with active duty service); Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis and hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis is not warranted for periods of activity duty for training and inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Bowers v. Shinseki, 26 Vet. App. 201 (2013) (ALS presumption not applicable without veteran status).

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  (in effect since October 2006).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).





B.  Discussion

Hearing Loss

The Veteran maintains that he has a current hearing loss disability resulting from noise exposure during service.  After careful consideration of all relevant evidence, the Board finds that the claim of service connection for hearing loss must be denied as the evidence does not establish that a current hearing loss is a result of noise exposure during service.  The reasons follow.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of a hearing loss disability for VA purposes.  This was confirmed most recently on VA examination in October 2013.  The VA examiner recorded Puretone thresholds in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
20
65
LEFT
15
20
15
40
75

Speech recognition scores were 100 percent right ear and 92 percent left ear. 

Because auditory thresholds at this examination were 40 decibels or greater in each ear in any of the frequencies, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Davidson, 581 F.3d at 1316.

(2)  In-Service Incurrence of Injury or Disease

Next, with regard to the right ear, the evidence of record makes it is as likely as not that the Veteran experienced noise exposure during service.  The Veteran credibly testified at his Board hearing that he was exposed to small arms fire, tanks firing, and mortars.  Hr'g Tr. 13-14.  He was issued earplugs, but it wasn't until much later that he was issued "double hearing protection."  Hr'g Tr. 14-15.  

The Board finds that his testimony is consistent with the circumstances of his service.  See 38 U.S.C.A. §  1154(a).  Therefore, the evidence is in a state of relative equipoise in showing that the Veteran at least as likely as not experienced noise exposure during service, which satisfies the second requirement to establish service connection as to the right ear.

With regard to the left ear, the Board notes that a July 1987 report at enlistment into the National Guard showed a left ear hearing acuity of 30 decibels at 4000 Hertz.  This is consistent with a hearing loss.  See Hensley, 5 Vet. App. at 15.  Thus, the presumption of soundness as to that ear is rebutted as to that period of active duty for training.  See 38 U.S.C.A. §  1111.  There is no evidence that an audiogram was conducted at the end of this period of service in February 1988, and a VA examiner, as explained in greater detail herein below, found in November 2013 that the Veteran's current hearing impairment is not likely to be related to his military noise exposure.  Accordingly, the Board finds that there is no evidence of an aggravation during this initial period of active duty for training.  Therefore, there is no evidentiary basis to find that there was an aggravation during this period of service, and the claim cannot be granted on this basis.  See Smith, 24 Vet. App. 40. 

(3) Nexus

Although the Veteran is currently diagnosed with a hearing loss disability and experienced noise exposure during service with some findings evident during audiometric testing, the claim must be denied because a nexus between the current diagnosis and any period of his service is not established.  

On this question, there is some conflicting evidence.  

Favorable to the claim, the STRs themselves show a hearing loss disability during routine testing.  A July 1987 report at enlistment into the National Guard showed a left ear hearing loss at 4000 Hertz; bilateral hearing loss was noted at 4000 Hertz in a July 1992 periodic retention examination;  and again in May 1995.

Although these findings might indicate a direct in-service onset, the Board notes that these tests were not conducted during active duty service.  Rather, they were conducted during National Guard service.  Service connection on a presumptive basis is not warranted for periods of activity duty for training and inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Bowers v. Shinseki, 26 Vet. App. 201 (2013) (ALS presumption not applicable without veteran status).  Thus, this evidence alone does not establish a direct in-service onset, including on a presumptive basis.  

Unfavorable to the claim, the Veteran underwent a VA examination in October 2013.  In a November 2013 addendum, the VA examiner reviewed all the relevant information, including current testing results, plus the Veteran's history of civilian noise exposure working in a warehouse and hunting.  The Board notes that this history appears to be reasonably complete and accurate.  Of note, the Veteran at his Board hearing indicated that he was not a hunter and had no "real significant noise exposure" in his civilian employment.  See Board Hr'g Tr. 17.  However, he did not deny his history of hunting, as reported to the October 2013 VA examiner or his history of some noise exposure in his civilian employment.  Nor did he account for his history of driving "[b]ig 18-wheeler trucks," which he mentioned when discussing his right knee disability.  See Board Hr'g Tr. 4.  

Next, the VA examiner in the November 2013 addendum, stated that the Veteran's hearing loss was not at least as likely as not caused by or a result of his service.  The VA examiner reasoned that multiple audiograms for the Veteran revealed significant changes in hearing sensitivity, but audiometric data could not be located at induction and separation, and with the amount of noise he was exposed to on a civilian basis, both in occupational and recreational settings, it was less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure.  

At present, the Board must assign this VA's opinion determinative probative weight.  The examiner, who is considered an expert in audiologic matters, gave an opinion that is clear and unequivocal, and was based on the relevant information, including the relevant in-service and post-service information.  The VA examiner did not review the relevant information regarding audiometric data at induction and separation, although this information is in the Veteran's STRs.  However, it is clear the VA examiner reviewed the audiograms throughout the Veteran's service.  Therefore, the statement concerning induction and separation audiometric data appears to be a nonconsequential misstatement.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, this examiner's opinion is determinative.  

Favorable to the claim, a VA otolaryngology resident in September 2007 found during an outpatient visit that based on the Veteran's audiogram, his sensorineural hearing loss was "almost certainly" due to extensive noise exposure in his past military service.  This doctor reasoned that the Veteran's audiogram was "a classic characteristic finding for noise induced sensorineural hearing loss."  The assessment was high frequency hearing loss secondary to long-term noise exposure.  

This doctor's opinion is clear and unequivocal.  However, the factual basis of the opinion is not clear.  Specifically, as noted, the Veteran has a history of service-related and civilian noise exposure, and this doctor did not account for the civilian noise exposure.  Instead, it appears that this September 2007 doctor's opinion was based entirely on consideration of the Veteran having only had military noise exposure, instead of consideration of the Veteran's complete history of noise exposure.  Plus, this doctor only considered an audiogram conducted at that time, instead of consideration of the Veteran's complete history of audiograms.  A medical opinion based on an unclear or incomplete factual history has little probative weight.  See Kahana, 24 Vet. App. at 439 n. 8 (2011) (Lance, J., concurring).  

On this basis, the September 2007 doctor's reasoning does not necessarily follow from the facts given.  That is, it does not appear to follow that the Veteran's hearing loss must be due to in-service noise exposure when the Veteran was exposed to civilian noise as well.  The doctor did not explain why it was military noise exposure and not civilian noise , which resulted in the Veteran's hearing loss.  Without accounting for and explaining this distinction, the doctor's opinion appears to be little more than an unsupported and conclusory opinion.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  The Board has accordingly assigned this doctor's opinion little to no probative value.  

In further support of a nexus, the Veteran himself believes his hearing loss condition is due to military noise exposure.  

It is generally within the competence of a lay person to understand that significant noise exposure may result in hearing loss.  However, the nexus question in this case involves a complex audiological matter requiring expert consideration of the specific nature of the Veteran's military and civilian noise exposure, his ongoing symptomatology; and the medical significance of these factors in the context of his current hearing loss condition.  This precise medical question, as particular to his case, cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in audiology or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiner's November 2013 opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his military noise exposure and current hearing loss condition.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most probative and convincing evidence establishes that the current hearing loss disability is less likely than not to have resulted directly from service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

Cervical Spine

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of degenerative disc disease (DDD) of the cervical spine, with marginal osteophytes.  This was confirmed most recently on VA examination in October 2013.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 


(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury during service.  The Veteran testified at the Board hearing that in May 2006, during his National Guard service, he injured his cervical spine after entering an ambulance, sitting down, and hitting the back of his head on the top rack.  See Board Hr'g Tr. 8-9.  His service records contain a May 2006 sworn statement, in which the Veteran gave a similar account, including having a "severe headache" after the injury.  An October 2006 Medical Evaluation Board proceeding documents neck pain beginning in 2004.  

Therefore, the evidence is in a state of relative equipoise in showing that the Veteran at least as likely as not suffered a neck injury during service, which satisfies the second requirement to establish service connection.

(3) Nexus

Although the Veteran is currently diagnosed with a cervical spine condition and incurred a neck injury during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnosis is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  In December 2007, a VA doctor diagnosed "chronic" neck pain.  This was within one year of the end of the Veteran's service in November 2006, as shown by a National Guard Retirement Points Statement prepared in February 2008.  However, service connection on a presumptive basis for chronic diseases is not warranted for periods of activity duty for training and inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Bowers v. Shinseki, 26 Vet. App. 201 (2013) (ALS presumption not applicable without veteran status).  Thus, this evidence alone does not establish a direct in-service onset, including on a presumptive basis or on the basis of a continuity since service.  See 38 C.F.R. §§ 3.304(b), 3.307, 3.309.  

Rather, the question is whether the current condition is a direct result of the injury or whether the evidence directly shows both that (1) a worsening of the condition occurred during a period of active duty for training and (2) that the worsening was caused by the period of active duty for training.  See Smith, 24 Vet. App. 40; Donnellan, 24 Vet. App. at 174.

On this question, the Veteran underwent a VA examination in October 2013.  This examiner concluded that DDD of cervical spine is less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner reasoned that there was no documentation to support the claim and no documentation of chronic condition.  

Then, in December 2013, the Veteran's case was reviewed by a different VA doctor.  This VA doctor reviewed all the relevant information and also reached a negative opinion.  The VA examiner concluded that it is less likely than not that the Veteran's neck condition was incurred in, caused or aggravated beyond its normal and natural aging process by his time in military service.  The VA examiner gave four supporting reasons.  First, the STRs are silent for diagnosis, treatment, or injury of the cervical neck region.  Second, the clinical notes and VA treatment records were likewise silent.  Third, the October 2013 VA examination results were at least as likely as not consistent with a normal and natural aging processing as the October 2013 VA examination revealed "extremely" mild finding, which were less likely than not aggravated beyond its normal and natural aging process.  Fourth, the December 2013 VA examiner agreed with the October 2013 VA examiner that the clinical files lack sufficient evidence to support a nexus to service.  

The Board notes the VA examiner's factual basis is essentially accurate.  Contrary to the VA examiner's assessment, the STRs contain an MEB report, as cited herein above, noting a history of neck pain in 2004 and, separately, a report of the neck injury in May 2006.  This December 2013 VA examiner also did not account for the Veteran's own lay testimony regarding his injury.  This is ultimately nonconsequential, however, because the VA examiner reasoned that the Veteran's current condition is most consistent with the natural aging process. By inference, the VA examiner found no medical basis to believe that any injury had aggravated the disease process.  See Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.)  Thus, the VA examiner's failure to account for the in-service injury is immaterial.  Correspondingly, there is no requirement that an examiner opine as to the specific etiology of a medical condition.  Because this VA examiner was able to identify the most likely etiology of the Veteran's condition, the natural aging process, the Board must afford this opinion greater probative weight.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  

Finally, the VA examiner found clinical files lack sufficient evidence to support a nexus to service.   Generally, a VA examiner may not generally rely on the absence of evidence as negative evidence.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Here, however, the VA examiner was making a medical determination that there was insufficient evidence to support a favorable nexus.  Such reasoning, particularly when supported by the other reasons, is entirely within the VA examiner's medical judgment to infer, and the Board finds no legal reason to discount it.  See Jones, 23 Vet. App. at 388-89 (a VA examiner must provide a sufficient rationale and supporting explanation, including that there is inadequate factual information upon which to base an opinion).

Overall, the Board must assign the two VA examiner's opinions determinative weight.  

In rebuttal to the VA examiners' opinion, the Veteran himself asserts that his neck condition is due to the in-service injury.  It may generally be within the competent of a lay person to understand that a traumatic injury may later result in arthritis at that location.  However, the specific nexus question in this case involves a complex medical question requiring expert consideration of the nature of the Veteran's in-service injury; his post-service symptomatology; the natural aging process of the disease; and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between his service and the current neck condition.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most probative and convincing evidence establishes that the current neck condition is unlikely to have resulted directly or been aggravated beyond its natural progress by service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise on all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

Left Knee

During his May 2013 Board hearing, he and his representative asserted that his left knee disability was either caused by his right knee disability, or that the level of disability existing at the time of an early 1990s left knee surgery has been aggravated by the service-connected right knee disability.

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis in the left knee.  This was confirmed on October 2013 VA examination as degenerative joint disease (DJD) of the knee.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran had a preexisting left knee condition that was not aggravated by service. The evidence reflects that the Veteran underwent left knee surgery in either 1992 or 1993, between his period of ACDUTRA and his period of active duty service. 

The Veteran's case was reviewed by a VA doctor upon remand in December 2013.  This VA doctor concluded that "the clinical files clearly and unmistakabl[y] demonstrate that the left knee condition was as least as lik[el]y as not a function of his normal and natural aging process."  The VA examiner cited numerous factors for this conclusion, including that the clinical files showed "'very mild' changes in the overall range of left knee flexion.

The Board notes that this opinion was not given in the context of answering the question of whether the Veteran's condition was aggravated by service beyond its normal progress.  Nonetheless, it served to answer that question.  Stated differently, the VA examiner's conclusion that the Veteran's condition is a result of the "normal and natural aging process" precludes a finding that the condition was aggravated by his service.  

Because the VA examiner's opinion establishes that any worsening was due to the natural aging process, there can be no basis to find that both that there was (1) a worsening of the condition that occurred during a period of active duty for training and (2) that the worsening was caused by the period of active duty for training.  See Smith, 24 Vet. App. 40; Donnellan, 24 Vet. App. at 174.  As this evidence is necessary to establish the in-service incurrence element, service connection on a direct basis cannot be granted.  See Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see also Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

Aside from this finding, the Veteran's primary contention is that the current left knee condition is secondary to a right knee condition.  He is currently service-connected for anterior cruciate ligament rupture, right knee, status post ligament reconstruction (previously shown as right knee arthralgia with limitation of motion and instability); and right knee arthritis with painful motion.  Accordingly, the second element of a secondary service connection claim, a service-connected disability, is established.  See 38 C.F.R. § 3.310(a); El-Amin, 26 Vet. App. at 138.  





(3) Nexus

Although the Veteran is currently diagnosed a left knee disorder and is service-connected for a right knee disorder, the claim must be denied because a nexus between the two is not established.  

Review of the record reveals that the left knee was examined during September 2003 and November 2011 VA examinations, but no opinion with respect to the left knee was given.  A July 2005 VA joints examination likewise did not address the left knee. 

Accordingly, upon remand from the Board, a VA examination was conducted in October 2013.  The VA examiner gave an unfavorable opinion, reasoning that there was no documentation of a chronic condition and no documentation to support that left knee DJD was due to the right knee injury.

A second VA doctor reviewed the matter in December 2013.  This VA examiner also gave a negative opinion.  Specifically, the doctor concluded that it is less likely than not that the Veteran's left knee condition is secondary to or aggravated beyond its natural and normal aging process by his service right knee condition.  The VA examiner provided four extensive and detailed reasons for this conclusion, as follows.  

First, the VA examiner reasoned, after summarizing the relevant findings, that "past radiographs observations demonstrated the mildest of joint narrowing over time without degenerative joint changes."  (Emphasis in original.)  The VA examiner went on to summarize further radiographic findings.  The VA examiner also explained that neither an operative report nor contemporaneous medical reports prior to the 1993 surgery were found, but that this was immaterial because of the nature of the current findings.

Second, the VA examiner reviewed the post-service VA examinations, and found these to be "unchanged over the years and consistent with the radiographic findings."  

Third, the VA examiner found important that there was a lack of clinical evidence over the 10 years of VA care.  

Fourth, the VA examiner reasoned that current medical literature does not contain clinical based, scientific evidence from comparison randomized clinical trials to support an association or aggravation of a knee condition secondary to the adjacent side following ACL repair.  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiners' opinion.  The opinions are clear and unequivocal, and were based on the relevant information, including the relevant in-service and post-service information, plus a review of the medical literature.  Moreover, the examiners' explanations are understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez, 22 Vet. App. at 304.  As explained herein above with regard to the December 2013 VA examiner's opinion regarding the neck, the VA examiner was able to determine that the Veteran's current left knee condition is a result of the natural aging process without being aggravated by the right knee.  This opinion is determinative in this case.  

In rebuttal to the VA examiner's opinion, the Veteran himself asserts that his current left knee condition is secondary to the right knee disability.  However, the secondary nexus question in this case involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions; his post-service symptomatology, including his service-connected right knee symptoms; the natural aging process in the knee joint; and the medical significance of these factors in the context of his current left knee condition.  

These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert VA medical opinions, and he cites no record evidence indicating that either examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate or otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive secondary nexus between his current left knee condition and the service-connected right knee disability.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most probative and convincing evidence establishes that the current left knee condition is unlikely to be secondary to the service-connected right disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise on all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine condition is denied.

Service connection for a left knee disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


